Citation Nr: 0724965	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO. 03-10 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service-connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from May 1983 to 
April 1986, including six months with the Multinational Force 
and Observers in the Middle East from July 1984 to January 
1985. 

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA) that, in part, denied the 
reopening of the appellant's claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD). In a 
decision issued in January 2005, the Board reopened that 
claim and remanded it for additional development. The case 
has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders. Stegall v. 
West, 11 Vet. App. 268 (1998). The Board remanded the case, 
in January 2005, with various instructions for the AMC/RO. 

The REMAND instructions stated that the AMC/RO was to obtain 
'all of the veteran's personnel records' in order to confirm 
the veteran's presence in the Middle East (Sinai). The 
records now in evidence include a DD 215 that states that the 
appellant was awarded the Multinational Force and Observers 
(MFO) Medal for service in the Sinai from July 1984 to 
January 1985. Another document of record indicates that the 
appellant was assigned to the 'US BATT' while he was with the 
MFO. 

The REMAND instructions stated that, if the appellant's 
presence in the Sinai could be verified, the AMC/RO was to 
contact the Center for Unit Records Research (CURR) (now the 
United States Army and Joint Services Records Research Center 
(JSRRC) in order to 'locate pertinent unit histories, morning 
reports, daily journals, and other records that may verify 
these stressors'. 

In this case while the JSRRC was contacted, the response 
indicates that an appropriate search was not, in fact, 
undertaken. The February 2007 response indicates that CURR 
had reviewed the historical records, but that the "scant 
information" they found "hindered our research." However, 
the Board is unable to ascertain what historical records were 
researched, and most importantly what additional information 
is necessary to conduct meaningful research. 

An internet search reveals an MFO homepage (www.mfo.org) and 
information concerning the US Infantry battalion (USBATT) 
which is responsible for the monitoring of the southern 
portion of Zone C in the Sinai pursuant to the security 
provisions of the Egyptian-Israeli Treaty of Peace. The MFO 
has its main headquarters in Rome and the Department of the 
Army Historical Summary for various fiscal years has included 
discussion of US Army operations in the Sinai.

In Daye v. Nicholson, 20 Vet App 512 (2006) the Court 
chastised VA for not securing and reviewing the history of 
the appellant's unit for possible alternative sources of 
evidence of combat or stressors. As in that case, there is 
insufficient information in this matter to ascertain whether 
reasonable efforts have been undertaken to find the relevant 
MFO records for July 1984 to January 1985, whether by 
contacting the MFO headquarters in Rome or the Force 
Commander or the USBATT, in order to ascertain whether or not 
the appellant's claimed stressors occurred.

The Board also observes that the veteran's Record of 
Personnel Assignments (DA Form 2-1) indicates that for the 
period from October 1983 to June 1985, the veteran was 
assigned to Headquarters and Headquarters Troop, 2nd 
Squadron, 17th Cavalry. It is likely in this regard that the 
veteran was temporarily assigned to 4th Battalion, 187th 
Infantry Brigade as a member of a task force. Thus, the 
RO/AMC will request that JSRRC research records of both units 
to ascertain whether corroboration exists of the veteran's 
claimed stressors.  

The Board observes that pursuant to the January 2005 remand 
directives, the veteran was requested to provide further 
information as to his claimed stressors. However, the veteran 
did not comply with this request. The veteran is therefore 
advised that while VA is obligated to assist a claimant in 
the development of a claim, there is no duty on the VA to 
prove the claim. If a claimant wishes assistance, he cannot 
passively wait for it in circumstances where he should have 
information that is essential in obtaining the putative 
evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); Wood v. 
Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 406 
(1991). The law also provides that a claimant for VA benefits 
has the responsibility to present and support the claim. 38 
U.S.C. § 5107(a). 

Because the claim remains pending, the veteran may submit any 
further evidence towards substantiation of the stressors, 
within a time allotted by the RO/AMC. 

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC/RO for the following 
actions:

1. The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed. In particular, the 
RO must notify the appellant of the 
information and evidence needed to 
substantiate his claim for service 
connection for PTSD and of what part of 
such evidence he should obtain and what 
part the Secretary will attempt to obtain 
on his behalf. See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see 
also Charles v. Principi, 16 Vet. App. 
370, 373-374 (2002). The appellant should 
be told to submit all pertinent evidence 
he has in his possession. The AMC/RO will 
afford the veteran an additional period 
of time to provide any further 
information as to his claimed stressors; 
including the dates, times, locations, 
names and ranks of witnesses other 
participants. 

2. The AMC/RO will contact the United 
States Army and Joint Services Records 
Research Center (JSRRC) and any other 
appropriate government records depository 
to corroborate any of the veteran's 
claimed stressors. Specifically, the 
AMC/RO should request unit histories, 
lessons learned, operation reports and 
diaries, etc., for the months when the 
veteran alleged exposure to attacks, for 
example, from July 1984 to September 1984, 
and September 1984 to December 1984, for 
both 4th Battalion, 187th Infantry Brigade 
and Headquarters and Headquarters Troop, 
2d Squadron, 17th Cavalry. In particular, 
the AMC/RO must ascertain whether the 
veteran's descriptions of his duties and 
actions, such as firing on attacking motor 
vehicles, is consistent with the 
parameters of the mission of the MFO.

3. The AMC/RO must then make specific 
determinations as to whether or not 
whether the appellant is a veteran of 
combat and if there are any verified non-
combat stressors.

4. If and only if the veteran's claimed 
stressors are corroborated or he is 
determined to have had combat service, 
the AMC/RO should arrange for an 
examination of the appellant by an 
appropriately qualified VA mental health 
care examiner, to determine whether PTSD 
is present, and, if so, whether it is 
linked to any verified in-service 
stressor(s). The examiner must review the 
entire claims file; conduct the 
examination with consideration of the 
criteria for PTSD. All necessary special 
studies or tests including psychological 
testing and evaluation such as the 
Minnesota Multiphasic Personality 
Inventory (MMPI) and the Mississippi 
Scale for Combat-Related Post-Traumatic 
Stress Disorder are to be accomplished if 
deemed necessary to arrive at a 
diagnosis. The AMC/RO must specify for 
the examiner the stressor or stressors 
that it has determined are established by 
the record, if any. 

The examiner, after examination of the 
appellant and review of his entire 
medical history, or based on a review of 
the records alone if the appellant is not 
examined, should provide an opinion as to 
the veteran's current psychiatric 
diagnosis. If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the "stressors" that caused the disorder 
and the evidence relied upon to establish 
the existence of the stressor(s). The 
examiner should also describe which 
stressor(s) the appellant re-experiences 
and how he re-experiences them. If there 
are no stressors, or if PTSD is not 
found, or if PTSD is found but is 
attributable to a non-service stressor, 
that matter should also be specifically 
set forth.

5. The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full. If any development 
is incomplete, appropriate corrective 
action is to be implemented. Specific 
attention is directed to the completeness 
of the service personnel record and the 
MFO-related records, as well as the 
examiner report. If the report does not 
include all test reports, special studies 
or fully detailed descriptions of all 
pathology or adequate responses to the 
specific opinions requested, the report 
must be returned to the examiner for 
corrective action.

6. Thereafter, the AMC/RO should 
readjudicate the PTSD service connection 
claim. If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC). The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).



